I dissent. One of the common and ordinary meanings of the word "operate" is "to direct or superintend the working of." (Century Dictionary.) The defendant prepared the policy and used this word. Therefore, its use should be given the broadest meaning in favor of the plaintiff. The prevailing opinion proceeds upon the theory that it is used in a restricted sense. The meaning thus ascribed to it I think too narrow, and for that reason I vote to affirm.
HISCOCK, Ch. J., HOGAN and CARDOZO, JJ., concur with POUND, J., for reversal and dismissal of complaint; McLAUGHLIN, J., reads dissenting memorandum in which CRANE, J., concurs; ANDREWS, J., absent.
Judgments reversed, etc. *Page 174